Name: Decision No 2/92 of the EEC-Austria Joint Committee of 14 July 1992 extending the validity of Decision No 5/88 of the Joint Committee modifying Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation in order to simplify the cumulation rules
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-08-08

 Avis juridique important|21992D0808(01)Decision No 2/92 of the EEC-Austria Joint Committee of 14 July 1992 extending the validity of Decision No 5/88 of the Joint Committee modifying Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation in order to simplify the cumulation rules Official Journal L 223 , 08/08/1992 P. 0023 - 0023DECISION No 2/92 OF THE EEC-AUSTRIA JOINT COMMITTEEof 14 July 1992 extending the validity of Decision No 5/88 of the Joint Committee modifying Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation in order to simplify the cumulation rules (92/407/EEC) THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as 'Protocol 3`, and in particular Article 28 thereof, Whereas on 14 December 1988 the Joint Committee adopted Decision No 5/88 amending Protocol 3 in order to simplify the cumulation rules; Whereas it was considered necessary at the time to review the effects of the introduction of the new cumulation rules after a period of experience to verify their economic effect and to limit the application of the Decision to three years; Whereas Decision No 5/88 entered into force on 1 January 1989 and is applicable until 31 December 1991; Whereas the review carried out by the Joint Committee has revealed that the new cumulation rules introduced by the Decision are working in a satisfactory manner both from the point of view of their use by operators and their control by customs administrations and from the point of view of their economic effects; Whereas it is necessary to extend the validity of Decision No 5/88 for an indefinite period of time, HAS DECIDED AS FOLLOWS: Article 1 The validity of Decision No 5/88 of the EEC-Austria Joint Committee is hereby extended for an indefinite period of time. Article 2 This Decision shall apply from 1 January 1992. Done at Brussels, 14 July 1992. For the Joint Committee The President G. WAAS